UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07410 Exact name of registrant as specified in charter: Delaware Investments® National Municipal Income Fund Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: March 31 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Investments National Municipal Income Fund December 31, 2010 Principal Amount Value Municipal Bonds – 97.74% Corporate-Backed Revenue Bonds – 16.16% •Brazos, Texas Harbor Industrial Development Environmental Facilities Revenue (Dow Chemical Project) 5.90% 5/1/38 (AMT) $ $ Buckeye, Ohio Tobacco Settlement Financing Authority Asset-Backed Senior Turbo Series A-2 5.875% 6/1/47 6.50% 6/1/47 Golden State, California Tobacco Securitization Settlement Revenue (Asset-Backed Senior Notes) Series A-1 5.125% 6/1/47 Harris County, Texas Industrial Development Solid Waste Disposal Revenue (Deer Park Refining Project) 5.00% 2/1/23 Hawaii State Department Budget & Finance Special Purpose Revenue (Hawaiian Electric Subsidiary) 6.50% 7/1/39 Illinois Finance Authority Revenue (Navistar International Recovery Zone) 6.50% 10/15/40 Iowa Finance Authority Pollution Control Facilities Revenue Refunding (Interstate Power) 5.00% 7/1/14 (FGIC) Louisiana Local Government Environmental Facilities & Community Development Authority Series A-1 6.50% 11/1/35 (Westlake Chemical) Series A 6.50% 8/1/29 Maryland State Economic Development Port Facilities Revenue Refunding (CNX Marine Terminals) 5.75% 9/1/25 M-S-R Energy Authority, California Gas Revenue Series A 6.125% 11/1/29 6.50% 11/1/39 •New York City, New York Industrial Development Agency Special Facilities Revenue (American Airlines - JFK International Airport) 7.625% 8/1/25 (AMT) New York Liberty Development 5.625% 7/15/47 Ohio State Air Quality Development Authority Revenue (First Energy Generation) Series A 5.70% 8/1/20 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (Allegheny Energy Supply) 7.00% 7/15/39 Railsplitter Tobacco Settlement Authority Illinois 6.25% 6/1/24 Education Revenue Bonds – 12.50% Bowling Green, Ohio Student Housing Revenue (CFP I - State University Project) 6.00% 6/1/45 California Statewide Communities Development Authority School Facility Revenue (Aspire Public Schools) 6.125% 7/1/46 California Statewide Communities Development Authority Student Housing Revenue (Irvine, LLC - UCI East Campus) 6.00% 5/15/23 Marietta, Georgia Development Authority Revenue Refunding (Life University Income Project) 7.00% 6/15/39 Maryland State Economic Development Student Housing Revenue (University of Maryland College Park Projects) 5.75% 6/1/33 Massachusetts State Health & Educational Facilities Authority Revenue (Nichols College Project) Series C 6.125% 10/1/29 Michigan Finance Authority Educational Facilities Revenue (Senior St. Catherine Siena) Series A 8.00% 10/1/30 Montgomery County, Pennsylvania Higher Education & Health Authority Revenue (Arcadia University) 5.25% 4/1/30 New Jersey Economic Development Authority Revenue MSU Student Housing (Provident Group – Montclair LLC) 5.875% 6/1/42 Oregon State Facilities Authority Revenue (Concordia University Project) Series A 6.125% 9/1/30 Pennsylvania State Higher Educational Facilities Authority Student Housing Revenue (Edinboro University Foundation) 5.80% 7/1/30 (Universities Properties – Edinboro University) 5.25% 7/1/19 Troy, New York Capital Resource Revenue (Rensselaer Polytechnic) Series A 5.125% 9/1/40 Electric Revenue Bond – 1.80% Puerto Rico Electric Power Authority Revenue Series XX 5.25% 7/1/40 Healthcare Revenue Bonds – 16.94% Brevard County, Florida Healthcare Facilities Authority Revenue (Health First Income Project) Series B 7.00% 4/1/39 Butler County, Pennsylvania Hospital Authority Revenue (Butler Health System Project) 7.125% 7/1/29 Hawaii Pacific Health Special Purpose Revenue Series A 5.50% 7/1/40 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.00% 8/15/44 Lycoming County, Pennsylvania Authority Health System Revenue (Susquehanna Health Systems Project) Series A 5.50% 7/1/28 Maricopa County, Arizona Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) Series A 6.00% 7/1/39 Massachusetts State Health & Education Facilities Authority Revenue (Caregroup) Refunding Series E-2 5.375% 7/1/19 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth-Hitchcock Medical Center) 6.00% 8/1/38 New Mexico State Hospital Equipment Loan Council Revenue (Presbyterian Healthcare) 5.00% 8/1/39 Ohio State Hospital Facilities Revenue Refunding (Cleveland Clinic Health) Series A 5.50% 1/1/39 Orange County, Florida Health Facilities Authority Revenue (Orlando Regional Healthcare) Series A 6.25% 10/1/18 (NATL-RE) Philadelphia Hospitals & Higher Education Facilities Authority Revenue (Temple University Health System) Series B 5.50% 7/1/30 Scottsdale, Arizona Industrial Development Authority Hospital Revenue Refunding (Scottsdale Healthcare) Series A 5.00% 9/1/23 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health East) Series A 5.00% 11/15/40 Housing Revenue Bonds – 7.12% California Housing Finance Agency Revenue (Home Mortgage) Series M 5.95% 8/1/25 (AMT) California Municipal Finance Authority Mobilehome Park Revenue (Caritas Projects) Series A 6.40% 8/15/45 Florida Housing Finance Agency (Homeowner Mortgage) Series 2 5.90% 7/1/29 (NATL-RE) (AMT) Volusia County, Florida Multifamily Housing Finance Authority (San Marco Apartments) Series A 5.60% 1/1/44 (AGM) (AMT) Lease Revenue Bond – 0.32% •Capital Area Cultural Education Facilities Finance Texas Revenue (Roman Catholic Diocese) Remarketing Series B 6.125% 4/1/45 Local General Obligation Bonds – 1.71% New York City, New York Fiscal 2003 Subordinate Series I-1 5.375% 4/1/36 Fiscal 2009 Subordinate Series A-1 5.25% 8/15/21 Special Tax Revenue Bonds – 17.80% Anne Arundel County Maryland Special Obligation (National Business Park – North Project) 6.10% 7/1/40 Brooklyn Arena Local Development, New York Pilot Revenue (Barclays Center Project) 6.50% 7/15/30 California State Economic Recovery Refunding Series A 5.25% 7/1/21 Jacksonville, Florida Transportation Revenue Refunding 5.25% 10/1/29 (NATL-RE) Manchester, Missouri Tax Increment & Transportation Revenue Refunding (Highway 141 Manchester Road Project) 6.875% 11/1/39 Miami-Dade County, Florida Special Obligation (Capital Appreciation & Income) Series B 5.00% 10/1/35 (NATL-RE) New York State Dormitory Authority (State Personal Income Tax Revenue - Education) Series A 5.00% 3/15/38 Puerto Rico Sales Tax Financing Sales Tax Revenue First Subordinate Series A 5.75% 8/1/37 ΩCapital Appreciation 6.75% 8/1/32 Series C 6.00% 8/1/39 ^Wyandotte County, Kansas City, Kansas Unified Government Special Obligation Revenue (Capital Appreciation) Sales Tax Subordinate Lien Series B 6.07% 6/1/21 State General Obligation Bonds – 8.61% California State 5.25% 11/1/40 California State Various Purposes 6.00% 4/1/38 New York State Refunding Series A 5.00% 2/15/39 Puerto Rico Commonwealth (Public Improvement) Refunding Series A 5.50% 7/1/19 (NATL-RE) Series C 6.00% 7/1/39 Transportation Revenue Bonds – 13.30% Bay Area Toll Authority, California Toll Bridge Authority Revenue (San Francisco Bay Area) Series F-1 5.625% 4/1/44 Florida Ports Financing Commission Revenue (State Transportation Trust Fund) 5.375% 6/1/27 (NATL-RE) (AMT) Maryland State Economic Development Revenue (Transportation Facilities Project) Series A 5.75% 6/1/35 Metropolitan Washington D.C. Airports Authority Dulles Toll Road Revenue (First Senior Lien) Series A 5.25% 10/1/44 Pennsylvania Turnpike Commission Revenue Subordinate Series B 5.25% 6/1/39 Subordinate Series D 5.125% 12/1/40 Port Authority of New York & New Jersey Special Obligation Revenue (JFK International Air Terminal) 6.00% 12/1/42 Regional Transportation District, Colorado Denver Transportation 6.00% 1/15/41 Sacramento County, California Airport Services Revenue (PFC/Grant) Series C 6.00% 7/1/41 St. Louis, Missouri Airport Revenue (Lambert-St. Louis International) Series A-1 6.625% 7/1/34 Texas Private Activity Bond Surface Transportation Senior Note (LBJ Infrastructure) 7.00% 6/30/40 (Mobility Partners) 7.50% 12/31/31 Water & Sewer Revenue Bonds – 1.48% Atlanta, Georgia Water & Wastewater Revenue Series A 6.25% 11/1/39 Florida Water Pollution Control Financing Revenue Series A 5.00% 1/15/25 Total Municipal Bonds (cost $30,345,663) Total Value of Securities – 97.74% (cost $30,345,663) Receivables and Other Assets Net of Liabilities (See Notes) – 2.26% Net Assets Applicable to 2,422,200 Shares Outstanding – 100.00% $ ΩStep coupon bond. Indicates security that has a zero coupon that remains in effect until a predetermined date at which time the stated interest rate becomes effective. ^Zero coupon security. The rate shown is the yield at the time of purchase. •Variable rate security. The rate shown is the rate as of December 31, 2010. Interest rates reset periodically. Summary of Abbreviations: AGM – Insured by Assured Guaranty Municipal Corporation AMT – Subject to Alternative Minimum Tax FGIC – Insured by the Financial Guaranty Insurance Company NATL-RE – Insured by the National Public Finance Guarantee Corporation Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by the Delaware Investments National Municipal Income Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Debt securities are valued by an independent pricing service or broker. To the extent current market prices are not available, the pricing service may take into account developments related to the specific security, as well as transactions in comparable securities. Short-term debt securities are valued at market value. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (March 31, 2007 – March 31, 2010), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Interest income is recorded on the accrual basis. Discounts and premiums are amortized to interest income over the lives of the respective securities. The Fund declares and pays dividends from net investment income monthly and distributions from net realized gain on investments, if any, annually. Dividends and distributions, if any, are recorded on the ex-dividend date. 2. Investments At December 31, 2010, the cost of investments for federal income tax purposes has been estimated since final tax characteristics cannot be determined until fiscal year end. At December 31, 2010, the cost of investments and unrealized appreciation (depreciation) for the Fund were as follows: Cost of investments $ Aggregate unrealized appreciation $ Aggregate unrealized depreciation ) Net unrealized appreciation $ For federal income tax purposes, at March 31, 2010, capital loss carryforwards of $2,649,375 may be carried forward and applied against future capital gains. Such capital loss carryforwards will expire as follows: $18,596 expires in 2016, $1,770,984 expires in 2017, and $859,795 expires in 2018. U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three level hierarchy of inputs is summarized below. Level 1 – inputs are quoted prices in active markets for identical investments (e.g., equity securities, open-end investment companies, futures contracts, options contracts) Level 2 – other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) (e.g., debt securities, government securities, swap contracts, foreign currency exchange contracts, foreign securities utilizing international fair value pricing) Level 3 – inputs are significant unobservable inputs (including the Fund's own assumptions used to determine the fair value of investments) (e.g., broker-quoted securities, fair valued securities) The following table summarizes the valuation of the Fund’s investments by fair value hierarchy levels as of December 31, 2010: Level 2 Municipal Bonds $ There were no Level 1 or Level 3 securities at the beginning or end of the period. During the period ended December 31, 2010, there were no transfers between Level 1 investments, Level 2 investments or Level 3 investments that had a material impact to the Fund. 3. Credit and Market Risk The Fund concentrates its investments in securities issued by municipalities. The value of these investments may be adversely affected by new legislation within the states, regional or local and national economic conditions, and differing levels of supply and demand for municipal bonds. Many municipalities insure repayment for their obligations. Although bond insurance reduces the risk of loss due to default by an issuer, such bonds remain subject to the risk that value may fluctuate for other reasons and there is no assurance that the insurance company will meet its obligations. A real or perceived decline in creditworthiness of a bond insurer can have an adverse impact on the value of insured bonds held in the Fund. At December 31, 2010, 28% of the Fund’s net assets were insured by bond insurers. These securities have been identified in the schedule of investments. The Fund may invest a portion of its assets in high yield fixed income securities, which are securities rated lower than BBB- by Standard & Poor's (S&P) and Baa3 by Moody's Investor Services (Moody's), or similarly rated by another nationally recognized statistical rating organization. Investments in these higher yielding securities are generally accompanied by a greater degree of credit risk than higher rated securities. Additionally, lower rated securities may be more susceptible to adverse economic and competitive industry conditions than investment grade securities. The Fund may invest in advanced refunded bonds, escrow secured bonds or defeased bonds. Under current federal tax laws and regulations, state and local government borrowers are permitted to refinance outstanding bonds by issuing new bonds. The issuer refinances the outstanding debt to either reduce interest costs or to remove or alter restrictive covenants imposed by the bonds being refinanced. A refunding transaction where the municipal securities are being refunded within 90 days from the issuance of the refunding issue is known as a "current refunding". "Advance refunded bonds" are bonds in which the refunded bond issue remains outstanding for more than 90 days following the issuance of the refunding issue. In an advance refunding, the issuer will use the proceeds of a new bond issue to purchase high grade interest bearing debt securities which are then deposited in an irrevocable escrow account held by an escrow agent to secure all future payments of principal and interest and bond premium of the advance refunded bond. Bonds are "escrowed to maturity" when the proceeds of the refunding issue are deposited in an escrow account for investment sufficient to pay all of the principal and interest on the original interest payment and maturity dates. Bonds are considered "pre-refunded" when the refunding issue's proceeds are escrowed only until a permitted call date or dates on the refunded issue with the refunded issue being redeemed at the time, including any required premium. Bonds become "defeased" when the rights and interests of the bondholders and of their lien on the pledged revenues or other security under the terms of the bond contract are substituted with an alternative source of revenues (the escrow securities) sufficient to meet payments of principal and interest to maturity or to the first call dates. Escrowed secured bonds will often receive a rating of AAA from Moody's, S&P, and/or Fitch Ratings due to the strong credit quality of the escrow securities and the irrevocable nature of the escrow deposit agreement. The Fund may invest up to 15% of its net assets in illiquid securities, which may include securities with contractual restrictions on resale, securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and other securities which may not be readily marketable. The relative illiquidity of these securities may impair the Fund from disposing of them in a timely manner and at a fair price when it is necessary or desirable to do so. While maintaining oversight, the Fund’s Board has delegated to Delaware Management Company, a series of Delaware Management Business Trust, the day-to-day functions of determining whether individual securities are liquid for purposes of the Fund’s limitation on investments in illiquid assets. Securities eligible for resale pursuant to Rule 144A, which are determined to be liquid, are not subject to the Fund’s 15% limit on investments in illiquid securities. As of December 31, 2010, there were no Rule 144A securities and no securities have been determined to be illiquid under the Fund's Liquidity Procedures. 4. Investments in Municipal Securities Issued by the State of Florida On September 13, 2007, shareholders of the Fund (formerly Delaware Investments Florida Insured Municipal Income Fund) approved (1) the elimination of the Fund’s fundamental investment policy that required the Fund to invest primarily in insured municipal securities issued by the State of Florida and (2) the adoption of a new fundamental investment policy permitting the Fund to invest in un-insured municipal securities issued by states other than Florida. The Fund’s portfolio managers began to transition the Fund’s portfolio to include un-insured municipal bonds issued by other states and territories on October 15, 2007. As of December 31, 2010, municipal bonds issued by the state of Florida constitute approximately 19% of the Fund’s portfolio. These investments could make the Fund more sensitive to economic conditions in Florida than other more geographically diversified national municipal income funds. 5. Proposed Reorganization On November 19, 2010, the Board of Trustees/Directors of the Fund and Delaware Investments Arizona Municipal Income Fund, Inc. (NYSE Amex: VAZ) ("Arizona Muni Fund," together with the Fund, the "Funds") announced their approval of the reorganization of Arizona Muni Fund into the Fund. Under the terms of the proposed reorganization, the Fund would acquire substantially all of the Arizona Muni Fund’s assets in exchange for newly issued shares of beneficial interest of the Fund. Those shares of the Fund would then be distributed pro rata to Arizona Muni Fund’s shareholders, and the Arizona Muni Fund would subsequently be liquidated and dissolved. Common shares of Arizona Muni Fund would be exchanged for common shares of the Fund based on the relative net asset values of each Fund’s common shares. These transactions, which are expected to be tax-free, are subject to the approval of the Agreement and Plan of Acquisition by each Fund’s shareholders (which includes the Fund’s approval of the issuance of new common shares). The Funds’ joint special shareholders meeting to consider the reorganization is now scheduled to take place on May 23, 2011. In addition, on February 18, 2011, the Board of Trustees of the Fund announced its decision to conduct a tender offer after shareholder approval and completion of the reorganization of Arizona Muni Fund into the Fund. Under the terms of the proposed tender offer, the Fund would offer to purchase for cash up to 18% of the then-outstanding shares of the Fund’s common stock after the reorganization (“Common Stock”) at a per share price equal to 99% of the net asset value per share of the Common Stock at the expiration of the tender offer. It is currently anticipated that the tender offer would commence within three months after the closing date of the reorganization of Arizona Muni Fund into the Fund. Please refer to the Funds’ press release for more information. 6. Subsequent Events Management has determined no other material events or transactions occurred subsequent to December 31, 2010 that would require recognition or disclosure in the Fund's schedule of investments. Item 2. Controls and Procedures. The registrant’s principal executive officer and principal financial officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the filing of this report and have concluded that they are effective in providing reasonable assurance that the information required to be disclosed by the registrant in its reports or statements filed under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. There were no significant changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a -2(a)), exactly as set forth below:
